                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

HAI K. NGUYEN,                                )
      Plaintiff,                              )
                                              )
v.                                            )       3:18-0871
                                              )       Richardson/Holmes
BREVARD EXTRADITIONS, LLC d/b/a               )
U.S. PRISONER TRANSPORT; U.S.                 )
CORRECTIONS, LLC; and JOHN DOES               )
1 - 6,                                        )
       Defendants.                            )


                                            ORDER

       Defendants’ motion (Docket Entry No. 48) for leave to take the prisoner Plaintiff’s deposition

is GRANTED. In accordance with Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure, leave

of the Court is granted to Defendants to take Plaintiff’s deposition. Plaintiff is ORDERED to allow

his deposition to be taken.

       The New Jersey State Prison is Ordered to allow Defendants to take the deposition of

Plaintiff Hai K. Nguyen, Booking Number 490312, upon the following conditions:

       1. The deposition will occur at the New Jersey State Prison, where the Plaintiff is
incarcerated, in a room selected by the New Jersey State Prison, which is appropriate for the
conduct of a deposition;

      2. The deposition will take place on January 20, 2020, beginning at 10:00 AM, and will be
completed by 3:00 PM on that same day;

        3. There will be two attorneys attending the deposition: (a) David Frankel, counsel for
Plaintiff; and (b) Daniel Olivas, counsel for Defendants Brevard Extraditions, LLC d/b/a U.S.
Prisoners Transport and U.S. Corrections, LLC;

        4. The deposition testimony will be transcribed by a court reporter with Huseby Global
Litigation;

       5. The deposition testimony will be captured on video by a videographer with Huseby
Global Litigation;

        6. The following electronic equipment will be permitted into the New Jersey State Prison
and into the room designated for the deposition:
        a. Laptops—
               i. Attorney Frankel will have one laptop computer;
               ii. Attorney Olivas will have one laptop computer;
               iii. Court reporter, will have one laptop computer; and
               iv. Videographer, will have one laptop computer.
        b. Court Reporting Equipment—
               i. The Court Reporter will bring the items listed below
               i. Reporter bag
               ii. One Steno Machine
               iii. Cords/Chargers
               iv. One tripod
               v. Batteries
               vi. Microphones
        c. Videography Equipment—
               i. The videographer will bring the items listed below:
               i. One Camera bag
               ii. One Cable bag
               iii. One Equipment cart
               iv. One Professional video camera
               v. One Tripod
               vi. One Audio Mixer
               vii. One DVD burner
               viii. 4 microphones
               ix. Headsets
               x. Backdrop
               xi. Hdmi cable
               xii. Xlr Cable
               xiii. DVDs
               xiv. SD Cards
               xv. Gaffers Tape
               xvi. Extension chord
               xvii. Surge protector
               xviii. Necessary power supplies.

       So ORDERED.


                                                   BARBARA D. HOLMES
                                                   United States Magistrate Judge


                                               2
